

116 HR 5429 IH: Save our Stages Extension Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5429IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Welch (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Consolidated Appropriations Act, 2021 to address the timing for the use of funds with respect to grants made to shuttered venue operators.1.Short titleThis Act may be cited as the Save our Stages Extension Act.2.Grants for shuttered venue operatorsSection 324(d) of title III of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by striking paragraph (1) and inserting the following:(1)Timing(A)Expenses incurredAmounts received under a grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on March 11, 2023.(B)ExpenditureAn eligible person or entity shall return to the Administrator any amounts received under a grant under this section that are not expended on or before April 15, 2023, with respect to costs incurred during the period described in subparagraph (A)..